Exhibit 10.2
ALLEGHANY CORPORATION
DIRECTOR STOCK OPTION AGREEMENT
          This Director Stock Option Agreement (the “Agreement”), made as of
April      , 201   (the “Grant Date”), is by and between ALLEGHANY CORPORATION,
a Delaware corporation (“Alleghany”), and                     , a non-employee
member of Alleghany’s Board of Directors (the “Director”).
          Whereas, in order to attract and retain highly qualified individuals
to serve as members of the Board of Directors of Alleghany (the “Board”) who are
not employees of Alleghany or any of its subsidiaries, and to encourage them to
increase their stock ownership in order to promote long-term stockholder value
through ownership of the common stock, $1.00 par value, of Alleghany (the
“Common Stock”), Alleghany has adopted the Alleghany Corporation 2010 Directors’
Stock Plan (the “Plan”).
          Now, Therefore, in consideration of the covenants and agreements
herein contained, the parties hereto hereby agree as follows:
1. Grant. Alleghany hereby grants to the Director an option (the “Option”) to
purchase five hundred (500) shares of Common Stock (the “Option Shares”) at
$     .      per share (the “Option Price”).
2. Term and Time of Exercise. The term of the Option (the “Option Term”) shall
commence on the Grant Date and shall expire on the tenth anniversary of the
Grant Date, unless the Option shall have been terminated earlier in accordance
with the terms of this Agreement. Except as otherwise provided herein, no
portion of the Option shall be exercisable before one year after the Grant Date
and then, to the extent outstanding, the Option may be exercised as follows:
one-third (1/3) of the total number of whole Option Shares (rounded down) shall
become available for purchase on each of the first three anniversaries of the
Grant Date; provided that the Option shall automatically become immediately
exercisable in full (and shall remain exercisable as provided in Section 5
herein) if the Director ceases to be a director of Alleghany for any reason,
other than resignation as a director prior to the Next Annual Meeting. If the
Director resigns as a director of Alleghany prior to the Next Annual Meeting,
the Option shall terminate simultaneously with his resignation.
3. Manner of Exercise and Withholding Taxes. Subject to the provisions of the
Plan and this Agreement, the Option may be exercised at any time during the
Option Term by written notice to

 



--------------------------------------------------------------------------------



 



Alleghany stating the number of whole Option Shares with respect to which it is
being exercised and accompanied by payment of the Option Price (a) in United
States dollars by cash or check, (b) by tendering to Alleghany shares of Common
Stock owned by the Director and having a Fair Market Value equal to the
aggregate Option Price of the Option Shares being purchased, (c) by directing
Alleghany to withhold the number of Option Shares issuable upon exercise having
a Fair Market Value equal to the aggregate Option Price of the Option Shares
being purchased, or (d) by any combination of the foregoing. It shall be a
condition to the obligation of Alleghany to issue Option Shares upon exercise of
the Option that the Director (or any other person entitled to exercise the
Option as provided in Paragraph 4 hereof) pay to Alleghany, upon demand by
Alleghany, such amount as may be requested by Alleghany for the purpose of
satisfying any liability to withhold federal, state, local or foreign income or
other taxes, and if the amount requested is not paid, Alleghany may refuse to
issue such Option Shares.
4. Transferability and Sale. Prior to the first anniversary of the Grant Date,
the Option shall not be transferable by the Director otherwise than by will or
the laws of descent and distribution. At any time following the first
anniversary of the Grant Date, the Option, whether or not the Option is then
exercisable as to all of the Option Shares, without further approval of the
Board, may be transferred without consideration in whole or in part to the
Director’s immediate family members (i.e., children, grandchildren or spouse) or
a trust solely for the benefit of, or a partnership or limited liability company
in which the only partners or members, as the case may be, are, the Director or
the Director’s immediate family members. In all cases, the instrument of
transfer of the Option shall be approved by, and shall contain such conditions,
restrictions and agreements relating to any further transfer or exercise of the
Option or interests in the partnership or limited liability company, if
appropriate, as may be required by, the general counsel of Alleghany.
5. Requirement of Continuing Service. The Option shall not be exercisable unless
the Director has been, at all times during the period beginning with the Grant
Date and ending on the date of such exercise, a director of Alleghany, except
that:
(A) if the Director shall cease to be a director for any reason and such Option
has not terminated or expired and has not been fully exercised, the Option may
be exercised by the Director or his permitted transferees (or, in the case of
the death of the Director, his executor, administrator, heirs or distributees,
as the case may be) with respect to any Option Shares as to which the Option
could have been exercised on the date the Director ceased to be a director, at
any time within one year after the date the Director ceased to be a director but
not thereafter (and in no event after the expiration of the Option Term);
(B) if the Director shall have ceased to be a director and thereafter shall die
and the Option has not been fully exercised or otherwise expired, the person
holding the Option may, at any time within one year after the date of the death
of the Director but not thereafter (and in no event after the expiration of the
Option Term), exercise the Option

-2-



--------------------------------------------------------------------------------



 



with respect to any Option Shares as to which the Option could have been
exercised at the time of the Director’s death; and
(C) if the Director ceases to serve as a director after the Annual Meeting on or
next following the date the Director attains age 72, the Director (or his
permitted transferees or in the event of his death, his executors,
administrators, heirs or distributees, as the case may be), may exercise the
Option with respect to any Option Shares as to which the Option could have been
exercised at the time the Director ceased to be a director at any time during
the remaining Option Term.
6. No Rights as a Stockholder. The Director (and any person succeeding to the
Director’s rights pursuant to this Agreement) shall have no rights as a
stockholder with respect to any Option Shares until the date of the issuance of
a stock certificate for such Option Shares to the Director (or his successor).
Except as provided in the Plan, no adjustment shall be made for dividends,
distributions or other rights (whether ordinary or extraordinary, and whether in
cash, securities or other property) for which the record date is prior to the
date such stock certificate is issued.
7. Legality of Issuance. Alleghany shall not be obligated to issue any Option
Shares pursuant to this Agreement unless Alleghany’s counsel shall be satisfied
that such issuance will be in compliance with applicable federal, state and
other securities laws.
8. Restrictive Legends on Stock Certificates. Stock certificates evidencing
Option Shares may bear such restrictive legends as Alleghany’s counsel may deem
necessary or advisable under applicable law or pursuant to this Agreement.
9. Plan. The Option is granted subject to all terms and conditions of the Plan,
which is incorporated herein by reference. In the event of any inconsistency
between the provisions of this Agreement and the provisions of the Plan, the
provisions of the Plan shall govern.
10. Defined Terms. All capitalized terms used herein but not otherwise defined
shall have the meanings set forth in the Plan.
11. Acceptance of Terms. By acceptance of this Option, the Director indicates
his acceptance and ratification of, and his consent to, the terms and conditions
of this Agreement, the Plan and any action taken under the Plan by Alleghany or
the Board.

-3-



--------------------------------------------------------------------------------



 



          In Witness Whereof, the parties hereto have executed this Agreement as
of the day and year first above written.

            ALLEGHANY CORPORATION
      By:           Chairman of the Board       

 
Director     

-4-